Tenney, J.
— This is the ordinary case of an award of referees, where they have undertaken to decide the whole case, without reporting the facts found, and submitting to the Court the law applicable thereto.
This Court have the discretionary power to accept, reject or recommit, according to the equity of the case, which was possessed by the late District Court, at the time it accepted the report. Statutes of 1845, c. 168. The parties selected their tribunal, which had authority to decide the law and the fact involved. No suggestion of any improper bias upon the minds of the referees is suggested. Exceptions overruled.

Judgment on the award.

Shepley, C. J., and Howard and Appleton, J. J., concurred.